35 F.3d 574
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Michael Arthur HENDERSON, Plaintiff-Appellant,v.UNITED STATES of America;  State of Kansas;  and James F.Rueger, the Adjutant General, Defendants-Appellees.
No. 94-3052.
United States Court of Appeals,Tenth Circuit.
Aug. 26, 1994.

Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff Michael Henderson, appearing pro se, appeals from the district court's dismissal of his civil rights suit.  The district court granted Defendant United States' motion to dismiss the suit for lack of subject matter jurisdiction and granted the Defendants' State of Kansas and James F. Rueger's motion for summary judgment.  After reviewing the briefs of the parties, the district court's Order, and the record on appeal, we AFFIRM for substantially the reasons set forth in the district court's Order dated February 11, 1994.


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  ---  F.R.D. ----